Citation Nr: 0610345	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to payment or reimbursement of inpatient medical 
expenses at St. John Medical Center in Tulsa, Oklahoma, from 
May 11, 2003, to May 13, 2003.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Department 
of Veterans Affairs (VA) Medical Center in Muskogee, 
Oklahoma.  In April 2005, the veteran testified at a Board 
hearing at the RO before the undersigned Acting Veterans Law 
Judge.  At the hearing the veteran submitted additional 
evidence in support of his claim and included a written 
waiver of review by the RO in the first instance.  See 
38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  VA payment or reimbursement of the cost of private 
medical care provided at St. John Medical Center from May 10, 
2003, to May 13, 2003, was not authorized prior to the 
veteran undergoing that treatment.

2.  In May 2003, service connection was not in effect for any 
disability.

3.  Following emergency treatment from May 10, 2003, to May 
11, 2003, at St. John Medical Center, the veteran's condition 
stabilized at which point he could have safely been 
transferred to a VA medical facility.


CONCLUSIONS OF LAW

1.  In the absence of prior authorization for payment of the 
private medical expenses incurred at St. John Medical Center 
from May 10, 2003, to May 13, 2003, reimbursement for the 
expenses incurred from May 11, 2003, to May 13, 2003, is not 
warranted.  38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. § 17.54 
(2005).


2.  The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at St John Medical Center from May 
11, 2003, to May 13, 2003, have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law with significant changes in VA's duty to notify and 
assist. Regulations implementing the VCAA have also been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
There is no indication in the VCAA that Congress intended the 
act to revise the unique, specific claim provisions of 
Chapter 17, Title 38 of the United States Code.  See 38 
C.F.R. §§ 17.123-17.132; see also Barger v. Principi, 16 Vet. 
App. 132, 138 (2002).  Thus, in the circumstances of this 
case, there is no further duty to notify or to assist.  
Notwithstanding this determination, the veteran was provided 
with VCAA notice with respect to this appeal in July 2004. 

II.  Background

The veteran in this case is not service-connected for any 
disability, but is in receipt of nonservice-connected pension 
benefits.

On May 10, 2003, the veteran presented to the emergency 
department of a private medical facility, St. John Medical 
Center, complaining of a three week history of progressive 
shortness of breath that was worse with exertion.  He also 
complained of some associated central chest pressure, but no 
nausea, vomiting, diaphoresis, or radiation of the pain.  The 
pain was not pleuritic in nature.  The veteran denied any 
cough, wheezing, orthopnea, paroxysmal nocturnal dyspnea, or 
peripheral edema.  He also reported a history of an elevated 
blood pressure with systolic blood pressures in the 200s that 
had been refractory to medications.  His admitting diagnoses 
were hypertension and shortness of breath.  

Upon admission on May 10, the veteran was started on his home 
medications with some exceptions due to very mild renal 
insufficiency and a creatinine reading.  Tests performed on 
the day of admission included a lipid panel, chest x-rays and 
an electromyography (EKG).  The veteran was noted to have 
some improvement in his symptoms during the first day.  His 
symptoms were also noted to have improved during his stay on 
May 11, 2003.  A Physician's Order Sheet dated May 11 states 
that the veteran's condition was "stable."  On May 12, 
2003, the veteran underwent a myocardial perfusion scan and a 
renal ultrasound.  At his discharge on May 13, 2003, the 
veteran was diagnosed as having poorly-controlled 
hypertension, hypothyroidism, hypercholesterolemia, and renal 
insufficiency.  

In July 2003, the VAMC in Muskogee, OK, determined that 
payment was authorized for the first 24 hours of the 
veteran's hospital stay at St. John Medical Center.  The VAMC 
denied payment for medical services provided thereafter (from 
May 11, 2003, to May 13, 2003) on the basis that his medical 
condition had stabilized and VA facilities were feasibly 
available for care.  

In an April 2004 letter to the veteran's spouse, the Director 
of Reimbursement for the St. John Health system informed her 
that they "regret that the VA's policy is to allow benefits 
only for stabilization."  He went on to note that the 
veteran's weekend admission and subsequent discharge made a 
transfer unnecessary.  He also explained that because it was 
a weekend admission they were unable to contact the VA until 
Monday, May 12, at which time VA informed them that it would 
cover one inpatient day for stabilization.  

The VAMC upheld the July 2003 determination when it 
reconsidered the claim in July 2004.

In an August 2004 statement, the veteran and his spouse 
asserted that the veteran had previously presented to the 
emergency room at the Muskogee VA hospital, which was 
approximately 50 miles away from Tulsa, with similar 
symptoms.  They explained that they were told by VA personnel 
that if the symptoms ever reoccurred, they should go to any 
hospital.  The veteran and his spouse went on to say that 
neither VA nor St. John Medical Center ever informed them 
that if they went to a private hospital, they could only stay 
until the point of stabilization.  Thus, they contend that 
both medical facilities failed in their responsibility to 
provide adequate information.  They also point out that the 
veteran was admitted on a weekend so that the office at the 
VA Muskogee Hospital would have been closed.  Consequently, 
they assert that even if they had known enough to have the 
veteran transferred, it would have been "virtually 
impossible" for this to be accomplished until the following 
Monday.  

During the April 2005 Board hearing, the veteran's spouse 
testified that on previous visits to the VA hospital in 
Muskogee for similar symptoms, the veteran was told to not 
risk driving the 50 miles to the VA hospital because he could 
be having a myocardial infarction or something.  She added 
that on the day they went to St. John Medical Center, May 10, 
2003, there were bad storms and Muskogee was under a tornado 
watch.  She said that the veteran's condition was bad enough 
that he was admitted and that "later on" someone told them 
that the veteran was not supposed to be there, but was 
supposed to be at the VA medical facility in Muskogee.  She 
said that she and the veteran were "ignorant" and just 
didn't know they were supposed to be at the VA facility in 
Muskogee.  She also pointed out that she and the veteran were 
on a fixed income with a small pension and could not afford 
to pay the medical bills.  

III.  Analysis

The VAMC has authorized payment for the veteran's 
hospitalization at St. John Hospital for the period from May 
10, 2003, to May 11, 2003.  The veteran seeks reimbursement 
for the costs of medical treatment received at this hospital 
for the remainder of his stay, from May 11, 2003, to May 13, 
2003.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received at St. John Hospital 
in May 2003.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 
17.54.  This is a factual, not a medical, determination.  
Similes v. Brown, 5 Vet. App. 555 (1994).

In the instant case, it has not been contended that VA agreed 
to pay the medical bills incurred at St. John Hospital nor 
does the veteran contend as much.  Moreover, specific 
formalities which must be followed under 38 C.F.R. § 17.54 
were not complied with here, as a result of which proper 
authorization from VA was not obtained.  Accordingly, the 
Board must conclude that prior authorization for the private 
medical treatment received at St. John Hospital from May 10, 
2003, to May 13, 2003, was not obtained pursuant to 38 C.F.R. 
§ 17.54, and payment is not warranted for expenses incurred 
in conjunction with that treatment beginning on May 11, 2003, 
under 38 U.S.C.A. § 1703.

Alternatively, reimbursement for unauthorized medical 
expenses may be made pursuant to 38 U.S.C.A. § 1728.  
Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met:  (a) The care 
and services rendered were either:  (1) for an adjudicated 
service-connected disability, or (2) for a non-service- 
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b)).  The 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; and 
(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

In this case, the record reflects that service connection is 
not in effect for any disability and there is no indication 
that the veteran was participating in a rehabilitation 
program.  Consequently, payment or reimbursement for the 
unauthorized private medical care rendered from May 11, 2003, 
to May 13, 2003, at St. John Hospital is not warranted under 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.

Lastly, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1003 (2005).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Public 
Law 106-177, and referred to as the "Millenium Bill Act" in 
the decision.  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in am 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g)  The veteran has no coverage under a health- plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment (this condition cannot be met if 
the veteran has coverage under a health-plan contract but 
payment is barred because of a failure by the veteran or 
provider to comply with the provisions of that health-plan 
contract, e.g. failure to submit a bill or medical records 
within specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h)  * * * * *

(i)  The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veteran's, primarily those 
who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2005); see also 38 U.S.C.A. § 1725.

In order to establish entitlement to payment or 
reimbursement, the veteran must satisfy all of the enumerated 
criteria above.  

Under the statutory provision of 38 U.S.C.A. § 1725, the term 
"emergency treatment" is defined as medical care or services 
furnished when VA or other Federal facilities are not 
feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1); 
38 C.F.R. § 17.1002.

Having reviewed the complete record, the Board concludes that 
the care rendered to the veteran at St. John Hospital from 
May 11, 2003, to May 13, 2003, was not rendered for 
"emergency treatment" as defined by applicable law.  38 
U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.1002(c)&(d).  

The most persuasive evidence is a physician's order sheet 
dated May 11 noting that the veteran's condition was 
"stable".  There is also the hospital discharge summary 
noting that the veteran had some improvement in his symptoms 
during the first day (May 10), with improvement in his 
symptoms during his stay on May 11.  This summary goes on to 
note that the veteran's shortness of breath resolved 
throughout the rest of his stay, to the point where he was up 
walking the halls with only minimal shortness of breath.  
Also telling is the April 2004 letter from the Director of 
Reimbursement at St. John Hospital to the veteran's spouse 
stating that "we regret that the VA's policy is to allow 
benefits only for stabilization."  In other words, he does 
not appear to dispute VA's finding that the veteran's 
condition was stable as of May 11.  Rather, he merely 
expresses regret with VA's policy and states that the 
veteran's "weekend admission and subsequent discharge made a 
transfer unnecessary."  Moreover, the veteran and his spouse 
also do not appear to dispute the hospital's finding that the 
veteran's condition was stable on May 11; rather, they assert 
that they were never properly informed by either VA or St. 
John Medical Center that the veteran should have been 
transferred to a VA medical facility at the point he reached 
the point of medical stability.  They also report that they 
live on a fixed income with a small pension and cannot afford 
to pay the medical bills.

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  The Board has considered 
the veteran assertion that he was "ignorant" of the law 
pertaining to payment of medical expenses and, in particular, 
the effect that becoming stabilized would have on his 
hospital admission.  However, such ignorance will not shield 
him from the governing legislation and regulation because he 
was necessarily charged with knowledge of the regulation.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384-85 (1947) 
(the Supreme Court held that everyone dealing with the 
Government is charged with knowledge of federal statutes and 
lawfully promulgated agency regulations) ; see also Morris v. 
Derwinski, 1 Vet. App. 260 (1991).  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 
429, 432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)).

Accordingly, the Board finds that the treatment rendered at 
St. John Medical Center from May 11, 2003, to May 13, 2003, 
did not constitute emergency treatment under 38 U.S.C.A. 
§ 1725.  In other words, the veteran could have been safely 
transferred to a VA medical facility on May 11, 2003.  With 
respect to a transfer, there is no indication in the hospital 
records that St. John Medical Center ever attempted to have 
the veteran transferred to a VA medical facility.  Indeed, 
the Director of Reimbursement at St. John Health System 
stated in his April 2004 letter to the veteran's spouse that 
it did not attempt to contact VA until Monday, May 12, and 
that a transfer was not necessary due to the veteran's 
weekend admission and subsequent discharge.  Accordingly, the 
evidence fails to satisfy the requisite criteria for payment 
or reimbursement of the expenses being claimed.  38 C.F.R. 
§ 1725; 38 C.F.R. § 17.1002.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  38 U.S.C.A. § 5107.



ORDER

Entitlement to payment or reimbursement of private medical 
expenses incurred from May 11, 2003, to May 13, 2003, at St. 
John Medical Center is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


